Case MDL No. 2967 Document 29-2 Filed 09/15/20 Page 1 of 2
                                       Case MDL No. 2967 Document 29-2 Filed 09/15/20 Page 2 of 2


                                                          UNITED STATES
                                              SECURITIES AND EXCHANGE COMMISSION
                                                                                     WASHINGTON, D.C. 20549


                                                                                           FORM 10-Q

 ☒       QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
         EXCHANGE ACT OF 1934
     For the quarterly period ended August 1, 2020

                                                                                                       OR
 ☐       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
     For the transition period from to

                                                                                    Commission file number: 1-13536

                                                                                                            * .
                                                                                         macys1nc
                                                                                                Macy's, Inc.
                                                                               (Exact name of registrant as specified in its charter)


                                                  Delaware                                                                                           XX-XXXXXXX
                        (State or other jurisdiction of incorporation or organization)                                                   (I.R.S. Employer Identification No.)


                                                                             151 West 34th Street , New York, New York 10001
                                                                          (Address of Principal Executive Offices, including Zip Code)
                                                                                                 (513) 579-7780
                                                                              (Registrant's telephone number, including area code)

                                                                              Securities registered pursuant to Section 12(b) of the Act:

                                                 Title of each class                             Trading Symbol(s)                 Name of each exchange on which registered
                                      Common Stock, $.01 par value per share                              M                                New York Stock Exchange


       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such
shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
        Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter)
during the preceding 12 months (or for such shorter period that the registrant was required to submit such files). Yes ☒ No ☐
        Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions
of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and "emerging growth company" in Rule 12b-2 of the Exchange Act.
                                  Large Accelerated Filer ☒ Accelerated Filer ☐ Non-Accelerated Filer ☐ Smaller Reporting Company ☐ Emerging Growth Company ☐


       If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards
provided pursuant to Section 13(a) of the Exchange Act. o
       Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).       Yes ☐     No ý
       Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.

                                                Class                                                                                       Outstanding at August 29, 2020
                              Common Stock, $.01 par value per share                                                                                310,245,594 shares
